Citation Nr: 0216012	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  99-16 096	)	DATE
	)
	)
                           
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for residuals of a 
right side injury.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and daughter


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from September 1951 to 
September 1953.  

In April 1988, the Board of Veterans' Appeals (Board) denied 
service connection for residuals of a right side injury.  The 
veteran and his representative were provided a copy of that 
decision.  

By rating action in June 1991 the RO denied service 
connection for a back disorder and found that new and 
material evidence had not been submitted to reopen the claim 
of service connection for residuals of a right side injury.  
The veteran and his representative were notified of this 
decision and did not appeal.  

This matter comes before the Board on appeal from a December 
1998 decision by the RO which found that new and material 
evidence had not been submitted to reopen the claims of 
service connection for a back disorder and residuals of a 
right side injury.  In July 2002, a hearing was held at the 
RO before the undersigned member of the Board.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim has 
been obtained by VA.  

2.  Service connection for residuals of a right side injury 
and a back disorder was last finally denied by an unappealed 
rating decision by the RO in June 1991.  

3.  The additional evidence received in connection with the 
veteran's request to reopen the claims of service connection 
for residuals of a right side injury and a back disorder is 
either cumulative of evidence already of record or is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims.  


CONCLUSIONS OF LAW

1.  The June 1991 rating decision that denied service 
connection for residuals of a right side injury and a back 
disorder is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 20.1103 (2002).  

2.  New and material evidence has not been submitted to 
reopen the claims of service connection for residuals of a 
right side injury or a back disorder.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5108, 5126 (West 1991 & Supp. 
2002); C.F.R. §§ 3.104(a), 3.156(a), 20.1105 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
Act and implementing regulations essentially provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

The Board finds that the passage of the VCAA and implementing 
regulations does not prevent the Board from rendering a 
decision on the claims on appeal, and that all notification 
and development actions needed to render a fair decision on 
this issue has been accomplished.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  All required notice and 
development actions specified in this new statute and 
implementing regulations have been complied with.  The 
veteran was informed of what evidence he was expected to 
provide VA and of the type of evidence needed to establish 
entitlement.  By letter dated August 2001, he was informed of 
whose responsibility it was to obtain needed records and of 
what evidence was still needed.  He has not alleged the 
presence of any additional evidence which would be pertinent 
to his claims to reopen service connection for residuals of a 
right side injury and a back disorder.  Accordingly, it is 
determined that the veteran will not be prejudiced by the 
Board's proceeding with the adjudication of this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Further, in this case, no reasonable possibility exists that 
any further assistance would aid the veteran in 
substantiating his claims.  Thus, the VA has met its duty to 
assist under the VCAA.  See 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  

Factual Background & Analysis

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2002).  

As noted above, service connection for residuals of a right 
side injury and a back disorder was last denied by the RO in 
June 1991.  Because the present appeal does not arise from an 
original claim, but rather comes from an attempt to reopen a 
claim which was denied previously, the Board must bear in 
mind the important distinctions between those two types of 
claims.  In order to reopen a claim which has been previously 
finally denied, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 1991).  

In order to reopen a claim which has been previously finally 
denied, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  Section 7105(c), title 38, 
U.S.C.A. provides that a final decision that is not appealed 
"will not thereafter be reopened or allowed, except as may 
otherwise be provided by regulations not inconsistent with 
this title."  The Federal Circuit has clarified that 
sections 7105(c) and 5108 function together to prohibit the 
reopening of claims in the absence of new and material 
evidence, where the claims in question have been denied by 
the RO and not appealed to the Board.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001).  New and material 
evidence is defined by regulations as follows:  

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (2002).  

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  38 C.F.R. § 3.156.  
If the evidence is determined to be both new and material, VA 
reopens the claim and evaluates the merits after ensuring 
that the duty to assist has been fulfilled.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).  

The evidence of record at the time of the Board decision that 
denied service connection for residuals of a right side 
injury in April 1988 included the veteran's service medical 
records, an October 1984 letter from M. L. Walker, M.D., VA 
outpatient records showing treatment in 1984, private medical 
records showing treatment beginning in 1971, and a transcript 
of a personal hearing at the RO in September 1987.  

The service medical records, including the veteran's 
separation examination from active service in September 1953 
and a quadrennial examination for reserve service in 
September 1958, were negative for any complaints, 
abnormalities, or diagnosis referable to any right side 
injury or back disorder.  

The statement from Dr. Walker, dated and received in October 
1984, was to the effect that the veteran had been a patient 
for over ten years and had been seen for various maladies, 
including right flank pain and muscle spasms, and was treated 
with various medications.  The letter showed the first 
treatment for right flank problems in January 1976.  

VA medical records show periodic treatment for right side and 
low back complaints from 1984 to 1985.  X-ray studies of the 
lumbar spine in August 1984 showed slight scoliosis with 
large syndesmophytes at L1-2 and L4-5, and no gross evidence 
of narrowing of the disc spaces.  The clinical diagnosis was 
lumbosacral strain, chronic.  

The private medical records show treatment for various 
maladies, including right side and back pain from 1971 to 
1973.  The veteran reported a history of an injury to his 
right side while in service in 1952.  An orthopedic 
examination in December 1971 was within normal limits.  The 
diagnoses at that time included right upper quadrant pain of 
unknown etiology, and normal lumbosacral spine with no 
orthopedic disease.  

The decision by the Board in April 1988 denied service 
connection for residuals of a right side injury on a de novo 
basis.  The Board found, in essence, that there was no 
evidence of any right side injury during service or until 
many years after service separation.  

The evidence added to the record since the April 1988 Board 
decision includes lay statements from the veteran's sister 
and pastor, and duplicate copies of private medical records 
for treatment in November and December 1971.  

The lay statements from the veteran's sister and pastor were 
to the effect that the veteran injured his right side in 
service and that he had recurring problems ever since.  
Neither the veteran's sister nor his pastor indicated that 
they had any particular medical knowledge or training.  

Based on the evidence above, the RO, in June 1991, found that 
new and material evidence had not been submitted to reopen 
the claim of service connection for residuals of a right side 
injury and denied service connection for a back disorder on a 
de novo basis.  The RO found that there was no evidence of 
any complaints, abnormalities, or diagnosis of a back 
disorder in service or until many years after service 
separation.  

The evidence added to the record since the June 1991 rating 
decision includes VA progress notes for treatment in 1994, 
1995, and 1999 to 2000, a February 1989 statement from a VA 
physician, duplicate copies of private medical records for 
treatment from 1971 to 1973, private treatment records from 
Drs. J. E. Moore, Jr., and G. J. Adebayo, and a transcript of 
the veteran's testimony presented at a personal hearing 
before the undersigned member of the Board at the RO in July 
2002.  

The additional VA and private medical reports are essentially 
cumulative and redundant of information previously 
considered.  The evidence previously reviewed showed that the 
veteran was treated for right side and back problems 
beginning in the early 1970's.  The current evidence shows 
continued treatment for the same problems.  However, the 
reports do not medically link the veteran's right side 
complaints or back disorder to service.  In fact, Dr. Moore 
suggested in a progress note dated in October 1998 that the 
"pulled muscle" that the veteran had in service had more 
than sufficient time to heal since his discharge from 
service.  Dr. Adebayo related the veteran's low back pain to 
spinal stenosis at the L3/4 and L4/5 levels.  As a whole, the 
additional medical evidence does not offer any new probative 
information relating the veteran's current right side or low 
back problems to military service and is merely cumulative of 
evidence already of record.  

As to the veteran's testimony, lay persons are not competent 
to offer medical opinions, nor does such testimony provide a 
sufficient basis for reopening a previously disallowed claim.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that 
where resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).  

In summary, the Board finds that the additional evidence is 
not new and material, since it does not include competent 
medical findings linking the veteran's current right side 
problems or back disorder, to service.  Accordingly, a basis 
to reopen the claims of service connection for residuals of a 
right side injury or a back disorder, has not been presented.  



ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for residuals of a right side 
injury, the appeal is denied.  

As new and material evidence has not been submitted to reopen 
the claim of service connection for a back disorder, the 
appeal is denied.  



		
	N. R. Robin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

